Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 12 Jul 2022.
Claims 6, 8, 9, and 19 were cancelled.
Claims 1-5, 7, 10-18, and 20 were amended. Claims 21-24 were newly presented.
Claims 1-5, 7, 10-18, and 20-24 are currently pending and have been examined.

Response to Arguments
Regarding the rejection under 35 U.S.C. 112
Applicant’s amendments have obviated the rejection under 35 U.S.C. 112. It is withdrawn. 
Regarding the rejection under 35 U.S.C. 101
Applicant's arguments filed 7 Jul 2022 have been fully considered but they are not persuasive. Applicant first asserts that the claims “recite improvements to the functioning of a computer,” because Applicant’s claims “improve the efficiency of a dynamic transportation network.” Applicant’s remarks, pp. 14-16. In support, Applicant asserts that “a conventional system may find it ‘difficult to pinpoint a provider ETA given all of the many factors that can introduce uncertainty as to exactly when the provider will arrive.’” Applicant’s remarks, p. 16. This is not persuasive. Even if Applicant’s claimed solution improves the efficiency of the dynamic transportation network, improving efficiency of a for-hire transportation service is a commercial interaction, falling within the “certain methods of organizing human activity” grouping of abstract ideas. 
Moreover, Applicant’s claims merely recite “identifying at least one source of uncertainty…” and “calculating, based on the at least one source of uncertainty… [a] statistical metric that reflects the uncertainty.” But for the drafting effort of reciting the computing elements, this function could be achieved by, for example, a driver notifying dispatch that the driver was behind congestion on a roadway, and the dispatcher using a pen and paper to determine the statistical metric. Therefore, the currently amended claims do not improve the functioning of the computer, nor are the recited computing elements integral to the claim sufficient to result in a practical application of or significantly more than the abstract idea. 
Applicant next asserts that the claims “recite steps that are more than what is well-understood, routine, and conventional activity in the relevant field,” citing to the 2019 PEG, which, Applicant notes, states that claims may result in significantly more than the abstract idea when they recite one or more elements that are “unconventional.” Applicant’s remarks, p. 16-17. Applicant asserts that the recited claims result in “highly accurate ETAs… by 1) matching a second transportation provider with a transportation requestor device even though there is a first transportation provider has a faster but more uncertain ETA, and 2) delaying that same match until the uncertainty associated with the second transportation provider ETA decreases below a predetermined threshold.” Applicant’s remarks, p. 17. Applicant also asserts that “matching a transportation request to a provider who has a slower but more certain ETA is well-beyond what is understood, routine, or conventional activity.” Applicant’s remarks, p. 17. Even accepting that Applicant’s claimed invention is novel and non-obvious, which it has been determined is the case, that is not the standard for well-understood, routine, and conventional activity in the eligibility analysis. “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions.” MPEP 2106.04(I). 
Rather, the relevant question is whether the claims “Simply append[] well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.” MPEP 2106.05(I)(A), citing Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1976, 1984 (2014). Here, Applicant’s claims recite a novel and non-obvious judicial exception that results in improved efficiencies for assigning vehicles to rideshares, using generic computing elements to perform generic computer functions, specifically performing data acquisition and calculations. Accordingly, the claims do not result in significantly more than the abstract idea. For at least these reasons, Applicant’s arguments are not persuasive. The rejection is maintained. 
Applicant has not addressed the rejection of claim 20 as being drawn to non-statutory subject matter, and has not amended claim 20 to overcome the basis of the rejection. Therefore, the rejection is maintained. 
Regarding the rejection under 35 U.S.C. 103
Applicant’s arguments have been fully considered and are persuasive in light of Applicant’s amendments.  The rejection of claims 1-5, 7, 10-18, and 20-24 has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recite “A computer-readable medium,” and Applicant’s originally filed specification discloses that the computer-readable medium “refers to any form of device, carrier, or medium capable of storing or carrying computer-readable instructions.” Moreover, Applicant explicitly includes “transmission- type media, such as carrier waves” as an exemplary embodiment in paragraph [0067]. When the broadest reasonable interpretation of a claim encompasses transitory forms of signal transmission, the claim is ineligible under 35 U.S.C. 101. MPEP 2106.03(II), citing In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). Because the broadest reasonable interpretation of Applicant’s claim includes carrier waves, a transitory form of signal transmission, Applicant’s claims 20-24 are directed to non-statutory subject matter. 
Claims 1-5, 7, 10-18, and 20-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: claims 1-5, 7, 10-13 recite a method, and claims 14-18 recite a system. These are statutory categories. As set forth above, claims 20-24 are directed to a non-statutory category. 
Step 2A, prong 1: Independent claims 1, 14, and 20 recite identifying at least one source of uncertainty in a first estimated time of arrival of a first transportation provider meeting a transportation requestor associated with a transportation requestor; identifying at least one source of uncertainty in a second estimated time of arrival of a second transportation provider meeting the transportation requestor, the second estimated time of arrival later than the first estimated time of arrival; calculating, based on the at least one source of uncertainty in the first estimated time of arrival of the first transportation provider, a first statistical metric that reflects the uncertainty for the first estimated time of arrival; calculating, based on the at least one source of uncertainty in the second estimated time of arrival of the second transportation provider, a second statistical metric that reflects the uncertainty for the second estimated time of arrival, the second statistical metric less than the first statistical metric; and matching the second transportation provider with the transportation requestor based on the first statistical metric and the second statistical metric by: delaying matching the second transportation provider with the transportation requestor until the second statistical metric decreases below a predetermined threshold despite the second estimated time of arrival of the second transportation provider being later than the first estimated time of arrival of the first transportation provider, and in response to determining that the second statistical metric has decreased below the predetermined threshold, matching the second transportation provider with the transportation requestor. Determining whether to match a service provider with a service requestor based on the likelihood of that provider meeting the requested service time, including determining to match a more certain, later arriving provider over a less certain but earlier arriving provider, is at least one of a commercial interaction or managing interpersonal relationships and behavior, falling within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements used as a tool to implement the abstract idea. In claim 1 the additional elements are the computer which implements the method, the transportation provider device, and the transportation requestor device. In claim 14 the additional elements are the various modules stored in memory, the provider and requestor devices, and the physical processor. In claim 20 the additional elements are the computer-readable instructions, a processor of a computing device, and the provider and requestor devices. Applicant’s originally filed specification discloses that the provider and requestor devices may be mobile devices, smartphones, tablets, personal digital assistants “or any other type or form of mobile computing device.” Applicant’s originally filed specification, paragraph [0038]. Therefore, the provider and requestor devices are generically recited computing elements. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Thus, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further define the commercial interaction. Claims 2 and 15 recite assigning a weight to each source of uncertainty in the at least source of uncertainty and calculating the statistical metric that reflects the uncertainty based at least in part on the weight of each source of uncertainty. Claims 3 and 16 recite that the statistical metric that reflects the uncertainty comprises a probability distribution for the estimated time of arrival. Claim 4 recites predicting, based on a characteristic of the at least one source of uncertainty in the second estimated time of arrival, a predetermined time frame within which the second statistical metric will a decrease below the predetermined threshold. Claim 5 recites that the characteristic of the at least one source of uncertainty in the second estimated time of arrival comprises a type of source of uncertainty, wherein the type is associated with a predicted resolution time frame. Claim 7 recites delaying matching the second transportation provider device with the transportation requestor device is until the second statistical metric decreases below the predetermined threshold that is relative to a current value of the second statistical metric. Claims 10 and 21 recite that the at least one source of uncertainty comprises potentially inaccurate geolocation information for the transportation provider used to produce the estimated time of arrival. Claims 11 and 22 recite that the at least one source of uncertainty comprises out-of-date geolocation information for the transportation provider used to produce the estimated time of arrival. Claims 12 and 23 recite that the at least one source of uncertainty comprises potentially inaccurate route information for the transportation requestor used to produce the estimated time of arrival. Claim 13 recites identifying a set of sources of uncertainty; calculating, for each source of uncertainty in the set of sources of uncertainty, at least one probability of at least one length of delay in estimated time of arrival; and combining the set of probabilities calculated for the set of sources of uncertainty to arrive at the statistical metric that reflects the uncertainty. Claim 17 recites predicting, based on a characteristic of the at least one source of uncertainty in the second estimated time of arrival, a predetermined time frame within which the second statistical metric will decrease below the predetermined threshold. Claims 18 and 24 recite that the matching module matches the transportation provider device with the transportation requestor device based at least in part on the statistical metric that reflects the uncertainty for the estimated time of arrival by determining that the uncertainty is within a predetermined threshold for acceptable uncertainty. All of these steps further define the commercial interaction, therefore falling within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: The dependent claims do not recite additional elements other than those recited in the independent claims, and are therefore subject to the analysis of their parent claims. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.

Novelty
The claims are considered novel and non-obvious over the prior art. The independent claims have been amended to incorporate the elements of claims 6 and 19, which were indicated as novel and non-obvious in the non-final action mailed 12 Apr 2022. As set forth in that action, U.S. Patent Publication No. 20180342034 to Kislovskiy in view of U.S. Patent Publication No. 20110231354 to O’Sullivan discloses determining a risk to an estimated time of arrival for a provider to reach a requestor on time. Kislovskiy in view of O’Sullivan and U.S. Patent Publication No. 20150161554 to Sweeney discloses weighted parameters for determining the statistical metric, and Kislovskiy in view of O’Sullivan and U.S. Patent Publication No. 20150278712 to Fujita discloses using a probability distributed to determine a vehicle arrival time that is on time. 
Kislovskiy also discloses that the system can evaluate a set of candidate vehicles based on risk ([0029]); that based on the aggregate risk of a total path or route, the trip classifier can establish a set of threshold requirements on vehicles for servicing a particular transport request for the trip ([0033]); that vehicles can be rated for different risk levels ([0087]); and that the system may determine that the passenger would benefit by waiting for a lower risk ride ([0172]). Rakah also discloses that individual routes may be sub-optimized in order to allow for greater optimization of the fleet in [0268], that the system may select longer routes that result in higher passenger satisfaction in [0389], and that the system may select a vehicle that has to take a longer route to prevent another vehicle from having to backtrack in [0441]. However, even in combination with any of O’Sullivan, Fujita, Sweeney, Rakah, and/or Ross, Kislovskiy does not fairly disclose or suggest assigning a later arriving vehicle to a ride request based on the uncertainty of the later arriving vehicle being better than the earlier arriving vehicle. 
Additionally, non-patent literature “ROBUST VEHICLE ROUTING IN DISASTER RELIEF AND RIDE-SHARING: MODELS AND ALGORITHMS” to Yinglei Li discloses algorithms for calculating arrival times in uncertain travel time situations, including using probability distribution functions for uncertain parameters (see at least pp. 13-14), as well as determining a willingness of participants to depart from the origin and arrive at the destination earlier or later (see at least pg. 8). See also at least pp. 31, 33 for models for minimizing the latest arrival time. Non-patent literature “Optimization Model of Taxi Fleet Size Based on GPS Tracking Data” to Yang Yang et. al. discloses using Poisson (probability) distributions to determine the taxi arrival probability on at least p. 9. Therefore, none of the prior art, alone or in combination, discloses or fairly suggests identifying a second vehicle with a later estimated time of arrival but a lower uncertainty and matching the second vehicle with the ride request over an earlier vehicle with a higher uncertainty. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628